NOT FINAL UNTIL TIME EXPIRES TO FILE REHEARING
                      MOTION AND, IF FILED, DETERMINED


                                              IN THE DISTRICT COURT OF APPEAL
                                              OF FLORIDA
                                              SECOND DISTRICT



R.M.,                                         )
                                              )
              Appellant,                      )
                                              )
v.                                            )          Case No. 2D16-3398
                                              )
R.C.,                                         )
                                              )
              Appellee.                       )
                                              )

Opinion filed May 19, 2017.

Appeal pursuant to Fla. R. App. P. 9.130
from the Circuit Court for Polk County;
William Sites, Judge.

Victor R. Smith and Amilee M.S. Kalapp of
Victor Smith Law Group, Winter Haven, for
Appellant.

Antonio G. Martin and Orlando Sheppard of
Martin Law Group, P.L., Celebration, for
Appellee.


PER CURIAM.

              R.M. appeals the order granting R.C.'s motion for temporary relief and

injunction in this action to establish paternity, custody, and support of the parties' minor

child. The order grants equal time sharing between the parties, awards child support to

R.M. based on the child support guidelines and R.C.'s financial affidavit, and enjoins the
parties from taking the child out of state without written permission. We affirm the

portions of the order related to time sharing and the injunction. See Smith v. Smith, 39
So. 3d 458, 459 (Fla. 2d DCA 2010) ("When there is no trial transcript in our appellate

record, we 'can not [sic] properly resolve the underlying factual issues so as to conclude

that the trial court's judgment is not supported by the evidence or by an alternative

theory.' " (alteration in original) (quoting Applegate v. Barnett Bank of Tallahassee, 377
So. 2d 1150, 1152 (Fla. 1979))). However, we reverse the trial court's determination of

child support because it fails to include specific findings as to the parties' incomes and

to attach a child support guidelines worksheet. See Wilcox v. Munoz, 35 So. 3d 136,

138 (Fla. 2d DCA 2010) (reversing child support award when the "order made no

findings regarding the parties' incomes or their ability to pay and did not attach a child

support guidelines worksheet").

              Affirmed in part; reversed in part.


VILLANTI, C.J., and SLEET and SALARIO, JJ., Concur.




                                            -2-